Name: Directive 1999/3/EC of the European Parliament and of the Council of 22 February 1999 on the establishment of a Community list of foods and food ingredients treated with ionising radiation
 Type: Directive
 Subject Matter: health;  foodstuff;  marketing;  food technology
 Date Published: 1999-03-13

 13.3.1999 EN Official Journal of the European Communities L 66/24 DIRECTIVE 1999/3/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 February 1999 on the establishment of a Community list of foods and food ingredients treated with ionising radiation THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189b of the Treaty (3), in the light of the joint text approved by the Conciliation Committee on 9 December 1998, Whereas Article 4(1) and (2) of Directive 1999/2/EC of the European Parliament and of the Council of 22 February 1999 on the approximation of the laws of the Member States concerning foods and food ingredients treated with ionising radiation (4) hereinafter referred to as the framework Directive provides for the adoption of a list of foodstuffs which, to the exclusion of all other, may be treated with ionising radiation; whereas this list shall be established in stages; Whereas dried aromatic herbs, spices and vegetable seasonings are frequently contaminated and/or infested with organisms and their metabolites which are harmful to public health; Whereas such contamination and/or infestation can no longer be treated with fumigants such as ethylene oxide because of the toxic potential of their residues; Whereas the use of ionising radiation is an effective means of replacing the said substances; Whereas such treatment has been accepted by the Scientific Committee for Food; Whereas such treatment is therefore in the interest of public health protection, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. Without prejudice to the Community positive list to be established in accordance with the second subparagraph of Article 4(3) of the framework Directive, this Directive establishes a Community initial positive list of food and food ingredients, hereinafter referred to as foodstuffs, that may be treated with ionising radiation, together with the maximum doses authorised for the intended purpose. 2. Treatment of the products in question with ionising radiation may be carried out only in accordance with the provisions of the framework Directive. In particular, test methods shall be used in accordance with Article 7(3) of the framework Directive. 3. The foodstuffs that may be treated with ionising radiation and the maximum overall average dose that may be imparted are listed in the Annex. Article 2 Member States may not prohibit, resrict or hinder the marketing of foodstuffs irradiated in accordance with the general provisions of the framework Directive and the provisions of this Directive on the grounds that they have been so treated. Article 3 Any amendments to this Directive, shall be made in accordance with the procedures laid down in Article 100a of the Treaty. Article 4 Member States shall bring into force the laws, regulations and administrative provisions to comply with this Directive in such a way as to permit the marketing and use of irradiated foodstuffs which comply with this Directive by 20 September 2000. They shall inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. Article 5 This Directive shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. Article 6 This Directive is addressed to the Member States. Done at Brussels, 22 February 1999. For the European Parliament The President J. M. GIL-ROBLES For the Council The President K.-H. FUNKE (1) OJ C 336, 30. 12. 1988, p. 7 and OJ C 303, 2. 12. 1989, p. 15. (2) OJ C 194, 31. 7. 1989, p. 14. (3) Opinion of the European Parliament of 11 October 1989 (OJ C 291, 20.11.1989, p. 58), Council Common Position of 27 October 1997 (OJ C 389, 22. 12. 1997, p.47) and Decision of the European Parliament of 18 February 1998 (OJ C 80, 16.3.1998, p. 133). Council Decision of 25 January 1999. Decision of the European Parliament of 28 January 1999. (4) See page 16 of this Official Journal. ANNEX FOODSTUFFS AUTHORISED FOR IRRADIATION TREATMENT AND MAXIMUM RADIATION DOSES Category of foodstuff Maximum overall average absorbed radiation dose (kGy) Dried aromatic herbs, spices and vegetable seasonings 10